                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Enamidem Celestine Okon,                                       Civil No. 18-191 (DWF/TNL)

                      Petitioner,

v.                                                         ORDER ADOPTING REPORT
                                                            AND RECOMMENDATION
Nate Knutson,

                      Respondent.


       This matter is before the Court upon Petitioner Enamidem Celestine Okon’s

(“Petitioner”) objections (Doc. No. 17) to Magistrate Judge Tony N. Leung=s January 22,

2019 Report and Recommendation (Doc. No. 14) insofar as it recommends that:

(1) Respondent’s Motion to Dismiss be granted; (2) this matter be dismissed without

prejudice for lack of jurisdiction; and (3) no certificate of appealability be issued.

       The factual background for the above-entitled matter is clearly and precisely set

forth in the Report and Recommendation and is incorporated by reference for purposes of

Petitioner’s objections. In the Report and Recommendation, the Magistrate Judge

considered Petitioner’s habeas petition under § 2254, finding that Petitioner’s substantive

arguments were presented and addressed in a prior petition and that the dismissal of the

Petition is warranted. As to Petitioner’s argument regarding his federal-law

confrontation rights, the Magistrate Judge explained that Petitioner received review of

that issue. The Magistrate Judge recommends dismissal of the present petition because

its substantive grounds have been previously presented to this Court in a prior application
and § 2244(b) compels dismissal, without prejudice, for lack of jurisdiction. In addition,

the Magistrate Judge discussed Petitioner’s arguments in response to Respondent’s

motion to dismiss, including Petitioner’s “ends of justice” argument and his position that

the successive-petition bar of § 2244(b)(1) should not apply, and found them unavailing.

Finally, the Magistrate Judge recommended that Petitioner not be granted a certificate of

appealability (“COA”) in this matter.

       Petitioner objects to the Report and Recommendation, arguing that his first ground

for relief is a “new error” and cannot be construed as a second or successive application.

In addition, Petitioner objects on the grounds that the “ends of justice” have not been

satisfied because the Minnesota state court did not conduct a harmless-error analysis

under the confrontation clause and because the Court should apply the “substantial and

injurious effect” to the confrontation clause claim. Finally, Petitioner argues that the

Court should remand the confrontation clause issue back to the state court or that this

Court should reconsider the merits of the confrontation clause claim under the “ends of

justice” standard and grant habeas relief.

       The Court has conducted a de novo review of the record, including a review of the

arguments and submissions of counsel, pursuant to 28 U.S.C. ' 636(b)(1) and Local

Rule 72.2(b). After this review, the Court finds no reason to depart from the Magistrate

Judge’s recommendations, which are both factually and legally correct. In particular, the

Magistrate Judge correctly determined that the substantive grounds of the Petition were


                                             2
previously presented in a prior application and, therefore, the Court lacks jurisdiction

under § 2244(b)(1)’s bar on second-or-successive claims. Petitioner has separately filed

an Application for COA and/or Remand. (Doc. No. 21.) An appeal cannot be taken

from a final order in a habeas corpus proceeding without a COA. 28 U.S.C.

§ 2253(c)(1)(B); Fed. R. App. P. 22(b)(1). A court cannot grant a COA unless the

applicant has made “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). The Court has reviewed the Magistrate Judge’s recommendation

that no COA be granted and has separately considered whether issuance of a COA is

appropriate. After a careful review of the record, the Court concludes that the Petitioner

has not raised any issue that is “debatable among reasonable jurists” or that “deserve[s]

further proceedings.” Flieger v. Delo, 16 F.3d 878, 882-83 (8th Cir. 1994) (citing

Lozado v. Deeds, 498 U.S. 430, 432 (1991) (per curiam)). Petitioner has not, therefore,

made the “substantial showing of the denial of a constitutional right” necessary for the

issuance of a COA. 28 U.S.C. § 2253(c)(2). Thus, Petitioner’s Application for COA is

properly denied. Moreover, remand is unwarranted.

       Therefore, as discussed above and based upon the de novo review of the record

and the arguments and submissions of the parties, and the Court being otherwise duly

advised in the premises, the Court hereby enters the following:




                                              3
                                            ORDER

       1.       Petitioner Enamidem Celestine Okon’s objections (Doc. No. [17]) to

Magistrate Judge Tony N. Leung’s January 22, 2019 Report and Recommendation are

OVERRULED.

       2.       Magistrate Judge Tony N. Leung’s January 22, 2019 Report and

Recommendation (Doc. No. [14]) is ADOPTED.

       3        Respondent’s Motion to Dismiss (Doc. No. [11]) is GRANTED.

       4.       This matter is DISMISSED WITHOUT PREJUDICE for lack of

jurisdiction.

       5.       Petitioner’s Application for COA and/or Remand (Doc. No. [21]) is

DENIED.

       6.       A certificate of appealability will not be issued.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: March 20, 2019                s/Donovan W. Frank
                                     DONOVAN W. FRANK
                                     United States District Judge




                                                4
